 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11

12
     RICHARD BURGOS,                                       Case No. 1:15-cv-00814-LJO-SAB
13
                                            Plaintiff, ORDER DIRECTING TO TERMINATE
14                                                     MILIN CHUN AS ATTORNEY FOR
                     v.                                PLAINTIFF
15
                                                           (ECF No. 24)
16   EDMUND G. BROWN, JR., et al.,
17                                       Defendants.
18

19            On May 14, 2019, Milin Chun, attorney for Plaintiff Richard Burgos, filed a notice that

20   she would not longer be representing Plaintiff in this action. Plaintiff remains represented by

21   other counsel in the firm. Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is

22   DIRECTED to terminate Milin Chun as attorney for Plaintiff in this action.

23
     IT IS SO ORDERED.
24

25   Dated:     July 16, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
